Citation Nr: 1713939	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence submitted since June 1998 does not show or even suggest that the Veteran's claimed right kidney disorder is the result of his military service.


CONCLUSION OF LAW

The June 1998 Board decision denying service connection for a right kidney disorder is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen a previously denied claim, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records and private treatment records were associated with the claims file.   Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board but he declined.  

Associated with the claims file are several VA examinations (the reports of which have been associated with the claims file).  While a medical opinion of record was not provided with regard to the Veteran's previously denied claim for a right kidney disorder, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal

New and Material Evidence

In this case, the Veteran is seeking to reopen the issue of entitlement to service connection for a right kidney disorder which has been previously denied.   Specifically, in July 1994, the RO denied the Veteran's claim for a right kidney disorder.  The Veteran appealed the denial and in June 1998, the Board denied the Veteran's claim for a right kidney disorder.  The June 1998 Board decision represents the last final denial of the claim.  38 C.F.R. § 20.1100. 

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. §  3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted, in July 1994, the RO denied the Veteran's claim of entitlement to service connection for a right kidney disorder.  The basis of the denial was that there was no evidence the Veteran had been exposed to any chemicals during service and there was no evidence showing that a right kidney disorder was incurred in or aggravated by active military service or diagnosed shortly thereafter.  Additionally, a continuity of treatment was not shown for the claimed kidney disorder.  The Board upheld the denial in a June 1998 decision.  The basis of the Board decision was that there was no competent medical evidence establishing a nexus between a right kidney disorder and the Veteran's period of service or any incident thereof.

At the time of the June 1998 Board decision, the evidence of record included available service treatment reports (STRs), post-service private treatment reports, and VA examination reports dated in December 1993, January 2000, September 2002, and May 2004.  

The only available STRs consist of a hospital admission card which reflects that the Veteran was treated for an injury to the acromioclavicular joint in September 1952.  There was no evidence of treatment for any right kidney disorder.   

The relevant private treatment reports consist of a January 1984 intravenous pyelogram with tomograms from Bay Area Hospital which revealed bulging of the lateral aspect of the right kidney.  An ultrasound was recommended to rule out a small mass lesion.  The Veteran was assessed with microhematuria in January 1984.  In February 1984, the Veteran underwent a renal computed tomography (CT) scan at South Coast Radiologists which revealed no renal masses or cysts and was reported to be normal.  

The Veteran was afforded a VA examination in December 1993 at which time he was assessed with a preliminary diagnosis of residuals of exposure to carbon tetrachloride with atrophy of the right kidney.  The examiner noted that the diagnosis could be modified pending the outcome of lab work.  Although it appears that lab work was performed, no addendum was thereafter proffered.  A review of the laboratory report reflects normal creatinine and albumin levels.  

As noted, the RO denied the claim in an April 1994 rating decision and the denial was upheld by the Board in June 1998.  
. 
In March 2011, the Veteran contacted VA and indicated that he desired to file a claim for an increase for a right kidney disorder.  This statement was accepted as an application to reopen a claim of entitlement to service connection for a right kidney disorder.  

A lay statement from the Veteran was received in May 2011.  The statement indicates that the Veteran was required to clean machines during service using the chemical carbon tetrachloride.  

The Veteran submitted no additional medical evidence to establish a diagnosis for the claimed right kidney disorder or any statements linking any diagnosed kidney disorder to service, including exposure to chemicals in service.  Consequently, as was the case at the time of the final prior denial in June 1998, the evidence fails to establish a link between the claimed right kidney disorder and the Veteran's active military service. 

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and this portion of the appeal is denied.








ORDER

The request to reopen the previously denied claim of entitlement to service connection for a right kidney disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


